Per Curiam.
The plaintiff Mrs. MeKeown and some other friends of the defendant were riding in his ear, on his invitation, from Atlantic City to Philadelphia. Something went wrong with the motor, and the defendant turned the car around, intending to go back to Atlantic City. According to his own story, he was driving his car at about fifty miles an hour, when suddenly it caught fire. Behind him another car was being driven and was traveling at a more rapid rate of speed. When the fire broke out in his car he suddenly turned off the concrete surface of the road, apparently without slacking speed at all, his purpose being to avoid a collision with the one which was following him. As he turned off the concrete he jammed on his brakes, his car upset and Mrs. MeKeown was injured. The present suit is brought by her and her husband to recover compensation from the defendant for the injuries received by her, and also to recover the expenses incurred by the husband in the treatment of those injuries and compensation for the loss of her services and society. The trial resulted in a verdict in favor of each of the plaintiffs, the jury awarding Mrs. MeKeown $1,500 and her husband $500. We are now asked to set these verdicts aside, first, because they are contrary to the weight of the evidence, and, second, because they are excessive.
It is enough to say, in disposing of the first point, that the conditions under which the accident happened were not controverted, and, in our opinion, fully justified the jury in finding that the overturning of the car was due to the carelessness of the defendant.
We also are satisfied from a reading of the testimony of the medical experts, and of other witnesses, as to the character of the wife’s injuries, and also the evidence as to the expenditures of the husband, that neither the verdict in favor of the wife nor that in favor of the husband was excessive.
The rule to show cause will be discharged.